Citation Nr: 1047049	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-13 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee, to include as secondary to a service-connected bilateral 
foot disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from 
August 1957 to February 1959.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal of a July 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDING OF FACT

The medical evidence shows that arthritis of the right knee was 
caused by the Veteran's service-connected bilateral foot 
disorder.  


CONCLUSION OF LAW

Arthritis of the right knee is proximately due to a service-
connected bilateral foot disorder.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issues on appeal herein.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  This is so 
because the Board is taking action favorable to the Veteran by 
granting the issue at hand.  As such, this decision poses no risk 
of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists; 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.; Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

Historically, the Veteran served on active duty from August 1957 
to February 1959.  Service connection is in effect for bilateral 
pes planus, rated as 30 percent disabling.  The Veteran's 
available service treatment records are negative for any 
complaints, diagnoses, or treatment for a right knee disorder.  

The Veteran testified at RO and Board hearings that he first 
noted problems with his right knee about two or three years after 
his separation from service, and that he has experienced problems 
with the right knee ever since.  

VA clinic records first reflect a diagnosis of degenerative joint 
disease of the right knee in March 2000.  The reports of VA x-
rays of the Veteran's right knee in December 2005 and April 2006 
list an impression of mild right knee osteoarthritis or 
degenerative joint disease.  

A VA examiner in March 2006 evaluated the Veteran's feet and 
noted that he was able to walk less than a block using a cane.  
The examiner indicated that the Veteran's gait was antalgic, with 
poor propulsion.  

A VA nurse practitioner wrote in February 2008 that, "I believe 
that [the Veteran's] knee pain is related to his foot problems 
and therefore should be considered as an additional disability."  
However, the opinion does not specify which knee it referred to.  
More importantly, the opinion is conclusory and provides no 
supportive rationale.  Accordingly, that examiner's opinion 
carries reduced probative value.  

In March 2008, a private chiropractor wrote to provide a medical 
opinion regarding the etiology of a right hip disorder.  The 
examiner discussed the Veteran's jumping out of vehicles and 
helicopters during service, his treatment with boot inserts 
during service, and his previous left foot and knee injury.  The 
examiner concluded that, "the right leg can be a direct result 
of the left leg problem and continued strenuous conditions."  
The opinion does not indicate that the examiner reviewed the 
Veteran's service or post-service treatment records.  Moreover, 
the examiner's opinion is speculative, having used the word 
"can" to limit the certitude of the opinion, and so is 
inadequate for establishing service connection.  See Bloom v. 
West, 12 Vet. App. 185 (1999) (holding that a medical opinion 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  Accordingly, the March 2008 examiner's opinion 
carries no probative weight.  

In May 2009, a VA compensation examiner wrote that, "it would be 
resorting to mere speculation to state the origin of [the 
Veteran's] right knee arthritis."  Therefore, that examiner's 
opinion has no probative value and is inadequate for rating 
purposes.  

A VA examiner in June 2010 indicated that the Veteran's claims 
file had been reviewed, and reported his recorded medical history 
and current examination in detail.  The examiner noted that the 
Veteran's gait was antalgic and that he used a cane to ambulate.  
X-rays showed medial compartment and patellofemoral degenerative 
joint disease of the right knee, most pronounced in the lateral 
aspect of the patellofemoral joint.  It was the examiner's 
opinion that it was "at least as likely as not" that the 
Veteran's right knee degenerative joint disease was due to or a 
result of his service-connected bilateral foot disorder.  As 
rationale for the opinion, the examiner stated that the Veteran 
had a "significant bilateral foot condition which has resulted 
in an abnormal gait with altered biomechanics and load bearing 
over the last number of years."  The examiner also indicated 
that, "[t]he veteran's history is such that the onset of his 
right knee condition was following a number of years of gait 
alteration due to [his] bilateral foot condition.  Furthermore, 
there is no history of any injury or trauma provocative of his 
current right knee condition."  Because the June 2010 examiner's 
opinion was based on a thorough review of the Veteran's claims 
file, as well as the current clinical examination, and because 
the examiner provided adequate rationale for the opinion, the 
Board accords the opinion great probative weight.  

In the absence of evidence showing that the Veteran sustained an 
injury or disease to his right knee during service, or indicating 
that his current right knee disorder is otherwise due to service, 
the Board finds that service connection on the basis of direct 
service incurrence is not established for right knee arthritis.  
Moreover, as the evidence does not show that arthritis of the 
right knee was first manifest to a compensable degree within one 
year following the Veteran's separation from service, service 
connection for right knee arthritis cannot be presumed.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3309 (2010).  

However, based on the totality of the evidence, the Board finds 
that the Veteran's current arthritis of the right knee is 
proximately due to his service-connected bilateral foot 
disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for arthritis of the right knee 
is warranted on the basis of secondary service connection.  


ORDER

Service connection for arthritis of the right knee, as secondary 
to a service-connected bilateral foot disorder, is granted.  


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


